t c memo united_states tax_court robert r gray jr and vickey l gray petitioners v commissioner of internal revenue respondent docket no filed date robert r gray jr and vickey l gray pro_se lavonne d lawson for respondent memorandum opinion wright judge this matter is before the court on respondent's motion for order to show cause why judgment should not be entered against petitioners on the basis of a previously decided case respondent filed her above-referenced motion in the instant case with respect to the disallowance of deductions investment tax_credits and related additions to tax in connection with petitioners' participation in a tax_shelter entitled the encore leasing program encore by order dated date the court granted respondent's motion and directed petitioners to show cause why judgment should not be entered against them on the basis of the court's decisions in wolf v commissioner tcmemo_1991_212 affd 4_f3d_709 9th cir feldmann v commissioner tcmemo_1991_353 affd without published opinion 5_f3d_536 9th cir and garcia v commissioner tcmemo_1991_451 affd without published opinion 5_f3d_536 9th cir in their response petitioners failed to provide the court with an adequate basis upon which to distinguish the instant case from the previously decided cases the court subsequently ordered petitioners either to sign a stipulated decision in the instant case or appear before the court for a hearing on the matter petitioners chose the latter of these alternatives and this case was heard at a motions session held at houston texas petitioners resided in beaumont texas at the time they filed their petition this case arises out of petitioners' participation in encore a tax_shelter in the business of leasing master recordings of previously released pop and gospel albums trials were conducted in the three above-mentioned 1for a detailed discussion of the facts and the applicable law with respect to participation in the encore leasing program see booker v commissioner tcmemo_1996_261 wolf v continued cases with respect to deficiencies in and additions to tax resulting from participation in encore in each case and on all issues the court held in favor of the government each case was subsequently affirmed by the court_of_appeals for the ninth circuit petitioners were among a large number of persons who invested in encore and who claimed credits deductions and losses with respect thereto that were disallowed by respondent for purposes of judicial economy and efficiency and to resolve common issues wolf v commissioner supra was selected as a test case we rendered an opinion in wolf and held that encore's underlying lease transaction was a sham entered into without the intent to make a profit in which tax considerations were paramount more specifically in wolf v commissioner supra this court held the taxpayers were not entitled to claimed deductions and investment tax_credits related to their participation in encore the taxpayers’ underpayments for the years at issue were due to negligence or intentional_disregard_of_rules_and_regulations and as a result they were liable for the continued commissioner tcmemo_1991_212 affd 4_f3d_709 9th cir feldmann v commissioner tcmemo_1991_353 affd without published opinion 5_f3d_536 9th cir garcia v commissioner tcmemo_1991_451 affd without published opinion 5_f3d_536 9th cir additions to tax under sec_6653 the taxpayers grossly overvalued the subject master recording and were liable for the addition_to_tax under sec_6659 due to a valuation_overstatement the taxpayers were liable for the increased rate of interest under sec_6621 due to an underpayment_of_tax in excess of dollar_figure attributable to one or more enumerated tax_motivated_transactions and the taxpayers were liable for a penalty under sec_6673 as a result of advancing frivolous and groundless arguments in feldmann v commissioner supra and garcia v commissioner supra the court held the taxpayers' underpayments for the years at issue were due to negligence or intentional_disregard_of_rules_and_regulations and as a result the taxpayers were liable for the additions to tax under sec_6653 the taxpayers grossly overvalued the subject master recording and were liable for the addition_to_tax under sec_6659 due to a valuation_overstatement and the taxpayers were liable for a penalty under sec_6673 as a result of advancing frivolous and groundless arguments petitioners claimed dollar_figure in deductions and dollar_figure in investment tax_credits with respect to their participation in encore during taxable_year both were disallowed by 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent although the underlying transaction in the instant case is essentially identical to the transaction considered in the test case petitioners maintain that their case is factually different from the test case after concessions however the sole issue for our determination is whether petitioners are liable for the additions to tax for negligence under sec_6653 and for taxable_year sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax of percent of the interest on that portion of the underpayment attributable to negligence negligence is defined as a lack of due care or the failure to act as a reasonable person would act under similar circumstances 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 902_f2d_380 5th cir revg tcmemo_1988_408 85_tc_934 petitioners bear the burden of proving that no part of the underpayment for the year at issue is due to negligence or intentional disregard of rules or regulations rule a 58_tc_757 the negligence addition under sec_6653 is correctly assessed in cases where claimed deductions are not supported by the facts 898_f2d_455 5th cir affg tcmemo_1989_56 and tcmemo_1989_189 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 citing heasley v commissioner supra petitioners contend that they acted in a reasonable manner and exercised ordinary business care and prudence in claiming the deductions and credits attributable to their participation in encore in support of that contention petitioners allege that they relied upon the financial advice of their friend and investment adviser derwyn booker booker booker was a paid promoter for encore under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra pincite in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 3see booker v commissioner tcmemo_1996_261 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir based upon our review of the instant record we find that petitioners' reliance on booker was not reasonable during booker worked as an agent for encore selling its tax_shelters at a commission rate of percent of receipts booker v commissioner tcmemo_1996_261 he received dollar_figure in commissions from encore with respect to his sales id as previously stated reliance on representations by insiders or promoters is an inadequate defense to negligence further reliance on professional advice must be objectively reasonable chamberlain v commissioner supra pincite 39_f3d_402 2d cir affg tcmemo_1993_ moreover taxpayers may not rely on someone with an inherent conflict of interest chamberlain v commissioner supra pincite goldman v commissioner supra pincite additionally taxpayers must be able to show that the adviser reached his or her decisions independently see 414_f2d_749 4th cir affg tcmemo_1968_98 as an agent for encore booker had an inherent conflict of interest and as a result petitioners cannot show that booker reached his decisions independently when advising them we find that any reliance upon booker's advice with respect to encore was not objectively reasonable contrary to petitioner's argument this case is factually distinguishable from heasley v commissioner supra and we find their efforts to analogize it to the heasley case unpersuasive like the instant case the heasley case involved inter alia whether the taxpayers could be held liable for the negligence_penalty as set forth in sec_6653 after claiming various deductions and an investment_tax_credit attributable to a failed investment shelter after we found for the government the court_of_appeals for the fifth circuit reversed our opinion in heasley explaining that our standard of review was too stringent in light of the facts heasley v commissioner f 2d pincite the court_of_appeals in heasley explained that the taxpayers in that case did not act negligently because they honestly misunderstood the law and the facts relied on a financial adviser and an accountant and expended efforts to monitor their investment id pincite in so explaining the court_of_appeals stated that moderate-income investors need not independently investigate their investments and that such investors may rely on the expertise of their financial advisers and accountants id the court further explained that unsophisticated investors need not 4see brooke v commissioner tcmemo_1996_262 scrutinize a prospectus or other offering materials prior to undertaking an investment but need only read pertinent portions of such documents and have the remaining portions explained to them by their advisers id as it pertains to the instant issue we find heasley v commissioner supra to be distinguishable on its facts we do not believe as petitioners contend that the court was declaring that a claim of negligence can be defeated merely by a taxpayer's showing that he or she being unsophisticated relied on the advice of a financial adviser irrespective of whether such adviser was an insider or whether such advice was reasonable see chamberlain v commissioner supra pincite two noteworthy factors distinguish the facts of the instant case from those in heasley first unlike the taxpayers in heasley who not only relied on the advice of their investment adviser but who also received advice regarding their investment from a certified_public_accountant petitioners relied solely on the advice of booker encore's promoter another factor that distinguishes this case from heasley v commissioner supra involves petitioners' review of the encore prospectus although the court in heasley explained that unsophisticated taxpayers need read only the pertinent portions of a prospectus or other offering material in order to exercise reasonable care even the most cursory consideration of the encore prospectus and its accompanying tax opinion in light of their discussions of tax advantages risk of audit and risk of litigation in the tax_court would have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and investment tax_credits to be sure although the first page of the prospectus refers to an exciting business opportunity while taking advantage of current tax laws it mentions very little about that opportunity instead it heavily emphasized the benefits derived from the investment_tax_credit encore's prospectus in substance contains only one page that discusses the gospel record market that discussion lacks the slightest degree of specificity and is otherwise presented in very general terms further the prospectus does not specifically address the master recordings leased by encore the quality of such recordings nor any other facets of the encore program although the prospectus contains a section entitled how our program works that section is a single page in length and contains a mere four paragraphs three paragraphs are devoted to the tax aspects of the program while one paragraph refers to the lease agreement the remainder of the page outlines in tabular form the amount of advance_payment required from the lessee and the amount of investment_tax_credit passed through to the lessee the financial section of the prospectus contains two paragraphs and discusses the investment_tax_credit available with respect to the sound_recordings and computer_software there is no analysis in the prospectus of the potential nontax economic profitability of the leasing program furthermore there is no information in the prospectus regarding the marketability of the master recordings that encore intends to lease nor any information concerning how master recordings can be marketed finally the prospectus contains a letter from henry d nunez a tax attorney stating the following upon request by encore we will assist a lessee and their counsel and accountants if the internal_revenue_service challenges the tax structure of the transaction as set forth in the opinion and the lessee is unable to reach a satisfactory resolution at the initial audit level such assistance would include advice in connection with their appearances before the appellate division of the internal_revenue_service we would also be available to assist the lessee’s counsel in defense before the u s district_court u s tax_court or the u s court of claims in light of the content of the encore prospectus we doubt the sincerity of petitioners' contention that they examined its pertinent parts even a simple review of the information contained in the prospectus should have raised serious questions in the minds of ordinarily prudent investors based upon careful consideration of the record we find that petitioners have failed to show that the instant case differs in any meaningful respect from the previously decided cases in which we held the taxpayers liable for the additions to tax for negligence in connection with their participation in encore accordingly petitioners are liable for the additions to tax under sec_6653 and due to negligence for the taxable_year we decline to grant respondent's request for damages pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
